— In an action to recover damages for personal injuries sustained by plaintiff due to the alleged negligence of defendant in the control of her dog, defendant appeals from an order of the Supreme Court, Kings County, dated November 5, 1977, which denied her motion for a change of venue from Kings County to Richmond County. Order reversed, with $50 costs and disbursements, and motion granted. Plaintiff was bitten by defendant’s dog near the latter’s then residence in Staten Island. Although the record is clear that at the time of the occurrence plaintiff was a resident of Kings County, her own affidavit establishes that prior to the commencement of this action she moved to Staten Island and took up residence there. Since plaintiff did not reside in Kings County when the action was commenced, venue was improperly laid in that county and the motion to change the place of trial should have been granted (see CPLR 503, subd [a]). Hopkins, J. P., Titone, O’Connor and Cohalan, JJ., concur.